Citation Nr: 0637602	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral heel 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1976 until 
February 1980.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that in a statement received in January 2001, 
the veteran appears to raise the issue of entitlement to 
service connection for tinnitus.  This matter has not been 
adjudicated by the RO, and has not been developed for 
appellate consideration.  As such, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  A bilateral heel disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to active service.

2.  The competent evidence fails to demonstrate any current 
diagnosis of a back disability.


CONCLUSIONS OF LAW

1.  A bilateral heel disability was not incurred in, or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A back disability was not incurred in, or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claims by means of 
February 2001, June 2004, and December 2004 letters from VA 
to the appellant.  These letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Moreover, while 
notice was not provided in the above notice letters, or in 
any other correspondence, that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought, this omission is not prejudicial to the 
veteran.  Indeed, because the veteran's claims of service 
connection are denied in the instant decision, VA's failure 
to provide notice as to the assignment of a disability rating 
and/or effective date has no adverse impact on the veteran.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appealed issues would not be prejudicial to him. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.

In an August 2005 statement in support of his claim, the 
veteran stated that he has not been able to obtain his 
medical records from two retired doctors, Dr. R.J.M. and Dr. 
K.-S. K.  The veteran further indicated that additional 
attempts to obtain these medical records would be futile.  
The Board notes that VA, without success, has also sent 
letters to the above doctors in an attempt to obtain the 
veteran's medical records.  As such, the Board finds that 
further development is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board notes that the 
veteran is aware that he can obtain and submit any relevant 
evidence in his possession.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the each claim has been obtained. 



Legal criteria 

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

I.  Service connection- bilateral heel

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, the 
veteran was diagnosed with bilateral plantar fasciitis upon 
VA examination in July 2005 and with plantar fascial 
inflammation by D.C.D., D.P.M., in January 2003.  Based on 
this evidence, the Board finds a current disability has been 
clinically demonstrated, and the first element of a service 
connection claim is therefore satisfied.

With respect for an in-service incurrence, the veteran was 
seen for medical care on March 5, 1976 for complaints of 
bilateral ankle pain.  Objectively, it was noted that the 
veteran had bilateral contusions and possible crepitus.  The 
right Achilles and left plantar facia were inflamed and 
tender to palpation.  The diagnosis was left plantar 
fasciitis and bilateral heel contusions.  The Board notes two 
entries from podiatry services on March 12, 1976 and March 
16, 1976.  The earlier entry states that the veteran left 
foot was going to be in a splint for 10 days while his right 
foot was asymptomatic at the time.  The latter entry from 
podiatry services notes that the veteran was asymptomatic and 
that he can return to full duty.  There are no other in-
service complaints or treatment relating to the veteran's 
feet.  Indeed, the veteran's February 1980 separation 
examination was normal and he did not report any foot 
trouble.  In the absence of subsequent complaints or 
treatment during service, and the normal separation 
examination, the Board finds the veteran's in-service, 
bilateral foot problem to be acute and transitory.

The Board observes that the competent clinical evidence of 
record does not establish that the veteran's bilateral heel 
disability began in, or is, causally related to his military 
service.  After reviewing the claims file and performing 
physical examination, a VA examiner in July 2005 opined it is 
not likely that the veteran's current bilateral plantar 
fasciitis is related service.  The examiner indicated that 
the bilateral conditions regarding the veteran's feet had 
resolved in active service.  The Board finds this examiner's 
opinion to be highly probative because the VA examiner had 
access to the veteran's claims folder and a detailed 
rationale was provided.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000) (stating that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  

Moreover, it is significant to point out that the evidence of 
record establishes that the first post service treatment for 
a bilateral heel disorder was many years after his discharge 
from service.  The Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Therefore, in the absence of demonstration 
of continuity of symptomatology, the Board finds that the 
initial post service manifestation of a bilateral heel 
disability, years after the veteran's discharge from active 
service, to be too remote from service to be reasonably 
related to service.  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a direct incurrence basis.

The veteran has expressed a belief, in his August 2002 notice 
of disagreement and December 2002 substantive appeal, that 
his bilateral heel disability is causally related to active 
service.  The Board notes that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's bilateral heel disability is causally related to 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



II. Service connection- back

At the outset, the Board notes that the competent evidence 
does not appear to demonstrate a current diagnosis of a back 
disability.  Indeed, the VA examiner in July 2005 diagnosed 
the veteran with a history of back strain with no residuals 
upon examination.  The physical examination showed that the 
veteran could ambulate without aid or assistance.  He had a 
normal station and gait.  It was noted that there was no 
pain, soreness, or tenderness to palpation.  There were no 
muscle spasms.  Neurological functioning was normal and the 
straight leg test was negative.  The veteran's range of 
motion was full and free of pain.  Based on this, the 
examiner opined that any current back symptoms are not 
related to the veteran's active service.  The examination 
report indicated that rationale for the examiner's opinion 
was the gap in continuity between his discharge from service 
and any current complaints.  Further, a review of the record 
does not show that the veteran is currently receiving 
treatment for a back disability.

Thus, a "disability" for VA compensation benefit purposes 
is not shown to be present in this case.  Although the 
veteran has asserted that he currently suffers from back 
pain, he has offered no medical evidence, which indicates 
that these complaints are manifestations of an actual medical 
disorder.  The veteran's reports of pain alone cannot satisfy 
the criteria for a current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (noting that service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis).  Based on the above, a current diagnosis of a 
back disability is not demonstrated.  Considering this fact, 
an award of service connection is not justified here.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes a December 1979 service medical record 
indicating that the veteran had a muscle strain of his mid-
back, which was noted by the VA examiner in 2006.  However, 
the service medical records do not document another back 
complaint or finding during the veteran's remaining active 
duty service.  His February 1980 separation examination 
revealed no abnormality of the back.  Based on the lack of 
further complaints or treatment, the Board finds that there 
was not a chronic back disability demonstrated during active 
service.  See 38 C.F.R. § 3.303(b).  As such, the veteran's 
service medical records do not affirmatively establish that a 
back disability had its onset during military service.

The veteran has expressed a belief, as noted above, that his 
back disability is causally related to active service.  
However, the Board again notes that the veteran has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In the absence of competent evidence of a current back 
disability, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral heel 
disability is denied.

Entitlement to service connection for a back disability is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


